Citation Nr: 1628621	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-07 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of breast cancer. 

2.  Entitlement to service connection for cervical spine degenerative joint disease.

4.  Entitlement to service connection for a back disorder, including scoliosis. 

3.  Entitlement to service connection for bilateral hip disability. 

4.  Entitlement to service connection for bilateral knee bursitis. 

5.  Entitlement to service connection for a condition manifested by right leg pain.

6.  Entitlement to service connection for a right foot bunion.

7.  Entitlement to service connection for left leg varicose veins. 

8.  Entitlement to service connection for left arm lateral epicondylitis (also claimed as left elbow arthralgia.) 

9.  Entitlement to service connection for decreased height secondary to left arm epicondylitis. 

10.  Entitlement to service connection for a damaged immune system secondary to left arm lateral epicondylitis.

11.  Entitlement to service connection for fatigue secondary to left arm lateral epicondylitis. 

12.  Entitlement to service connection for gastrointestinal disability, claimed as heartburn. 

13.  Entitlement to service connection for uterine fibroids. 

14.  Entitlement to service connection for hypertension. 

15.  Entitlement to service connection for a heart condition (claimed as heart palpitations and heart murmur).

16.  Entitlement to service connection for headaches

17.  Entitlement to service connection for a condition manifested by eye pain and dryness. 

18.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

19.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, including depression, to include as secondary to breast cancer. 

20.  Entitlement to service connection for psychosis to establish eligibility to treatment.

21.  Entitlement to service connection for myofascial pain syndrome. 

22.  Entitlement to service connection for a condition manifested by dizziness. 

23.  Entitlement to service connection for osteoporosis. 

24.  Entitlement to service connection for restless leg syndrome. 

25.  Entitlement to service connection for a condition manifested by epistaxis.

26.  Entitlement to service connection for a sleep disorder, including insomnia and sleep apnea. 

27.  Entitlement to service connection for jaw/teeth pain. 

28.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant had verified active duty for training from May 27, 1992 to August 24, 1992.  She reports service in the Air Force Reserves through 2006. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Roanoke, Virginia that denied service connection for all of the issues listed on the title page of this decision, as well as entitlement to a total rating based on unemployability due to service-connected disability. 

The Appellant was afforded a personal hearing in September 2015 in Washington, DC before the undersigned Veterans Law Judge.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The appellant testified on personal hearing in September 2015 that in addition to documented active duty between May and August 1992, she had multiple periods of active service that have not been verified.  She asserts that she was of in and out of active duty training from 1991 until her service ended in 2006.  The appellant stated that she was activated with her unit a great deal during Operation Desert Storm, to include a period of at least six months, and for clean-up and recovery operations after the September 11, 2001 attacks in New York City.  It is maintained that she sustained injuries and had diagnoses of multiple disabilities during those periods of active duty to which currently claimed disorders would be related, but for the fact that much of her active service remains unverified.  Reference was made to an official record in the claims folder from the Air Force Reserve Personnel Center indicating additional active duty service that had not been properly verified.  The appellant and her representative testified that the record as it stands is inaccurate and that her dates of service must be verified, and that VA is put on notice that additional records exist in support of her claims that must be obtained prior to decisions on the appeals. 

In this regard, the Board also observes that of record is a statement from an official of the District of Columbia Air National Guard stating that the appellant was put on active duty orders following the September 11, 2001 terrorist attacks.  However, no specific dates were provided.  In view of the above, it is unclear whether all of the appellant's service and personnel records have been associated with the claims file.  Additionally, as proper analysis of the claims depends on her duty status between 1991 and 2006, VA must attempt to obtain a comprehensive and complete list of all of the dates and periods of her active duty, active duty for training (ACTDUTRA) and inactive duty for training (INACDUTRA).  The Board thus concurs with the appellant and her representative that further development is required to fully verify the appellant's service and training dates and to secure any additional service and training records.  

The RO must therefore contact all appropriate Air Force records repositories, Air Reserve Personnel Center, the National Personnel Records Center, the District of Columbia Air National Guard, and the Defense Finance and Accounting Service if indicated, etc., for the appellant's military records until it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  If the RO is unable to secure such records, it must notify the appellant, explain the efforts that it made to obtain records, describe any further action that will taken with respect to the claims, and notify the appellant that she is ultimately responsible for providing the evidence in support of her claims.  The appellant and her representative must then be given an opportunity to respond. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact all appropriate records departments and repositories, to include the Air Force records repositories, Air Reserve Personnel Center, the National Personnel Records Center, the District of Columbia Air National Guard, and the Defense Finance and Accounting Service if indicated, etc., and request the appellant's complete service treatment and personnel records, including complete Air Force Reserve active duty, ACTDUTRA and INACDUTRA records with all dates and periods of service.  All records requests must be documented in the claims file.  If it is concluded after continued efforts to obtain the records that it is reasonably certain they do not exist or that further efforts to obtain them would be futile, the appellant should be notified and given an opportunity to provide them.  If no records are forthcoming, a memorandum of unavailability should be included in the claims file and VA must notify the appellant pursuant to 38 C.F.R. § 3.159(e) (2015).  The appellant must then be given an opportunity to respond.  

2.  The RO must ensure that the request to secure additional records fully and completely complies with this remand and all instructions.  If the requested actions are not taken or are deficient, they must be returned for correction to avoid a remand. See Stegall v. West, 11 Vet.App. 268 (1998) (If the Board proceeds with final disposition of an appeal and the remand orders have not been complied with the Board errs in failing to ensure compliance.). 

3.  After taking any further development deemed appropriate, including scheduling the appellant for VA examinations as appropriate, based on the evidence received, readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, provide the appellant and her representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



